Bell, C. J.
Since the year 1827 the school districts have had the power, by the express language of the statutes, to determine the location of their school-houses. Laws 1830, 432. The first question arising in this case is, whether it is necessary, in a petition to the selectmen, by parties aggrieved by the location of a school-house, for the appointment of a disinterested committee to hear and decide upon that question, to allege how or by whom the location was determined. The petition impliedly states that a location has been made, that there is a school-house occupying a location in the district, and that by that location they are aggrieved.
By the statute on this subject (Rev. Stat., ch. 75, secs. 1 and 2), “ any district may decide upon the location” of a school-house. “If any three or more voters in such district are aggrieved by such location, they may apply by petition to the selectmen, who, if they think it expedient, shall appoint a committee of three or more qualified voters of the town, not resident in the district, to examine and report thereon.” It seems to be supposed that by the phrase, such location/the provision for this special remedy was con*506fined to a location, made by the district. But this seems to us a narrow construction of a statute purely remedial. In a country changing as rapidly as ours, a location proper and suitable when made, may become a grievance in a few years, by the laying out of new roads, changes of the limits of districts, the growth of villages, changes of business, and the like; and there is no reason that a remedy like this should be restricted to one of several cases of the same class. And we think the words such location, may be well understood to refer to any location of a school-house, however it may have been determined. This statute has been altered so as to read “ by the location of any school-house thei’ein but we regard the change as unnecessary and immaterial, in any other view than to remove doubts of its meaning. Stat. 1861, ch. 2509. Very many cases may be found, where the locations of school-houses were decided long before 1827, and it might now be difficult to show by what authority they were located. If it was held to be necessary that the district should first determine the location, we know of no process by which the district couW be compelled to act on the subject, where they have a house whose position is satisfactory to the majority.
It is objected that the appointment of the committee here, was made without notice to others interested. The general principle, on which this objection rests, is undoubted. It probably has not been extended to eases of this class, where advantage can be taken of any disqualification of the committee, when the report comes to be considered.
It is said the petition does not ask the appointment of an impartial committee. This essential requisite is so strongly implied, that it can hardly be considered indispensable to refer to it, however proper it may be in itself.
It is insisted that a party ought not to be heard, to take an objection of this kind at the end of a case, if he has previously acquiesced ; that exceptions to the committee should be made, if at all, before the hearing is commenced, and this seems to us the proper course. Objections are always made to jurors before the trial, if the grounds of objection are known, and if a party stands by and allows the trial to go on without objection, he can not be heard to make any afterward.
It is urged that by statute it is declared what shall be the effect of the decision by such a committee, fixing the location of a schoolhouse. The language is, “ after a hearing, their report thereon, signed by them, returned to the selectmen, and recorded in the books of the town, shall be binding on said district, as if such new location had been made by a vote of the district.” And we think this provision must limit the effect of the decision. The district has a continuing power to determine from time to time the location of the school-house, where it has been fixed by themselves. They may change it as often as the majority changes ; and for aught we discover in the law, no permanent location can exist. A statute of limitations on this subject would be wise, but none has been provided. It is difficult to feel satisfied with such a result, since it *507puts it in the power of a majority to disregard the rights of the minority, and the decision of an impartial committee. The real difficulty in effecting a reasonable settlement of this class of questions, is the attempt to apply to them the rule that the majority shall govern. The theory of our government is, that the people have the capacity to decide what is best for the common weal, which is a kind of question into which private interest rarely obtrudes itself. But admitting in the strongest terms the capacity and fitness of the people for self-government, it by no means follows that a public meeting of parties interested is a safe tribunal to decide questions involving private right, such as is the question of the location of a school-house. It is in its nature a judicial question, to be decided, so far as may be, by impartial and disinterested judges. The award of such a board might be judiciously made conclusive for a reasonable time, as for five, or ten years. But the whole subject is under the control of the Legislature, who have in clear terms given such effect to the decision of the committee, as makes it merely advisory, and not binding on the majority. If the district, after a decision by a committee, establish a different location, their decision supersedes the award of the committee, and it can no longer be regarded as binding on any body.
It is objected that the notice of ten or eleven days, given by the committee, was not sufficient; the statutes contemplating that such notice should be given to corporations, as may enable them to hold corporate meetings, before they are required to be heard. Where no length of time is prescribed for the notice to be given of legal proceedings, the general requirement of the law is, that the notice must be reasonable, to be judged of by the court, according to the circumstances of each case; yet the court, we think, have usually resorted, in all such cases, for their guide, as to what ought to be deemed reasonable, to the statutes, which prescribe a definite time for notice in analogous cases; and those periods are generally found to be fourteen days in the case of individuals, and thirty days in the case of corporations. In general, we are inclined to regard thirty days as the measure of reasonable notice of legal proceedings affecting school districts, where the statutes or rules of court do not prescribe a shorter period, and where there are no special circumstances. This objection is immaterial, as it was not taken at the hearing.
It is objected that one of the selectmen, by whom the committee were appointed, was himself a tax payer in this district, and brother of two of the petitioners. It is not open to any doubt that a selectman so situated could not rightfully take any part in the selection of a committee. The acts of the other two selectmen would be binding, if he took no part, and if the case depended on that, it might be material to inquire how the fact was in this respect. If it was left to presumption, we should hardly be willing to suppose that any man could be elected a selectman who was not capable of seeing the impropriety of his taking any part in a case in which his brothers were parties.
The answer insists that the owner of the land did not refuse the *508district to sell to them the land on which the committee proposed to locate the school-house. This raises a question of fact upon which the court might well wait for evidence to be taken; but the language implies an intent to raise the legal question, whether a man can be held to refuse when no application is made to him by any one authorized to ask. The district, it is very apparent, have made no attempt to obtain a deed of this land; and it has probably never been refused to them, or any agent authorized by them. But we are inclined to think that an unqualified refusal, without raising any question as to the authority of those who make the application, would be a sufficient refusal to justify the selectmen in setting off the land under this statute.
It is said there has been such laches on the part of these petitioners, in prosecuting their application, as to leave the district at liberty to take their own course, on the presumption that the application was abandoned. It is difficult to resist the impression that the proceedings have been unreasonably delayed. The report of the committee was dated November 17,1857. It was recorded January 1, 1858. No application was made to the selectmen to set off the land till September 28,1860, and that board of selectmen merely did nothing. The petition, on which this application is founded, was dated May 16, 1861, and the application October 1, 1861. This delay may be well construed as a waiver of the proceedings in 1857.

Petition dismissed.